DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: upper energy transfer mechanism in claims 1-4, 7-9, 11, 12, 15, 18-20, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (WO 2016/007165).
	With respect to claim 1, Steel disclose a multilateral wellbore system comprising: a unitary multibranch inflow control (MIC) junction assembly (200) having a conduit with a first aperture (220) at an upper end of the conduit, and second (222) and third (224) apertures at a lower end of the conduit; a primary passageway formed by the conduit and extending from the first aperture to the second aperture (see figure 2) with a conduit junction defined along the conduit between the first and second apertures (see figure 2), the primary passageway comprising an upper portion (above the junction) and a lower portion (below the junction) with the upper portion extending from the first aperture to the conduit junction (see figure 2), and the lower portion extending from the conduit junction to the second aperture (see figure 2); a lateral passageway formed by the conduit and extending from the conduit junction to the third aperture (see figure 2); an upper energy transfer mechanism (ETM) (184) mounted along the upper portion of the 
	With respect to claim 2, Steele disclose further comprising a lower energy transfer mechanism (ETM) (146) mounted along the lateral passageway between the third aperture and the upper ETM, wherein the upper ETM is in communication with the lower ETM via the control lines (see figures 2 and 3).
With respect to claim 13, Steele disclose further comprising a lower completion assembly (32) with a passageway that is in fluid communication with the lateral passageway of the unitary MIC junction assembly (see figure 2).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Provost (US 2019/0040715).
	With respect to claim 3, Steele does not disclose a wireless ETM.  Provost disclose that a wet connect or inductive coupling can be used to control electrically operated sliding sleeves downhole when a work string or production tubing is used (see .

8.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Clark et al. (US 2011/0011580) in further view of Provost.
With respect to claim 4, Steele does not disclose a tubing installed through the primary passageway.  Clark disclose a production tubing through the inside of a junction (shown in figure 35) to produce wellbore fluids.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Steele by including a tubing inside the junction as taught by Clark for the purpose of producing the fluids from the main wellbore.  Steele in view of Clark does not disclose a tubing ETM adjacent the upper ETM of the junction.  Provost disclose that a wet connect or inductive coupling can be used to control electrically operated sliding sleeves downhole when a work string or production tubing is used (see paragraphs 5 and 7).  As it is known to use a wet connect or an inductive coupling for the purpose of providing power from uphole to downhole, it would have been obvious to one having ordinary skill in the art at the time of the invention to have replaced the wet connect with an inductive coupler for the predictable results of providing power to downhole completion equipment.
.

9.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Steele et al (2004/0182579).
	With respect to claim 6, Steele does not disclose a deformable junction assembly.  Steele et al. ‘579 disclose that it is known to deform a junction assembly in order to form a sealed wellbore intersection (see abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Steele by including a deformable junction assembly as taught by Steele et al. ‘579 for the purpose of forming a sealed wellbore intersection.
	With respect to claim 7, Steele disclose further comprising a second tubing string (32) having an end portion with a second tubing ETM (164) disposed on the end portion, wherein the second tubing string couples to the lateral leg of the unitary MIC junction assembly so that the second tubing ETM is adjacent to the lower ETM of the unitary MIC junction assembly (see figures 2 and 3).

10.	Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Steele et al (2004/0182579) in further view of Provost.
With respect to claim 8, Steele does not disclose a wireless ETM.  Provost disclose that a wet connect or inductive coupling can be used to control electrically 
	With respect to claim 9, Steele disclose wherein the lower completion assembly comprises an operational device, wherein the operational device is in communication with the second tubing ETM via control lines, and wherein the operational device is selected from the group consisting of electrical, optical, hydraulic, and fluidic versions of a sensor (27), a flow control valve (28), a controller, a WETMs, an ETMs, a connector, an actuator, a power storage device, a computer memory, and a logic device.
	With respect to claim 10, Steele disclose wherein the operational device comprises first and second flow control valves, wherein the first flow control valve controls fluid flow between a first wellbore interval and a passageway in the lower completion assembly, and the second flow control valve controls fluid flow between a second wellbore interval and the passageway in the lower completion assembly (see figure 1).
	With respect to claim 11, Steele disclose wherein communication signals from a remote location are transmitted through the upper ETM of the unitary MIC junction assembly, through the lower ETM of the unitary MIC junction assembly, through the second tubing ETM, and to the first and second flow control valves, and wherein the communication signals provide individual control, via the first and second flow control 
With respect to claim 12, Steele disclose wherein communication signals from a sensor in the lower completion assembly are transmitted through the second tubing ETM, through the lower ETM of the unitary MIC junction assembly, through the upper ETM of the unitary MIC junction assembly, and to a remote location, and wherein the communication signals provide indications of conditions and/or configurations in the lower completion assembly, and the first and second flow control valves are controlled in response to the communication signals being received at the remote location (see page 7 lines 1-11).

11.	Claims 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Clark.
	With respect to claim 14, Steele does not disclose a tubing installed through the primary passageway.  Clark disclose a production tubing through the inside of a junction (shown in figure 35) to produce wellbore fluids.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Steele by including a tubing inside the junction as taught by Clark for the purpose of producing the fluids from the main wellbore.  Steele in view of Clark is silent as to a flow control device in the tubing string.  The Examiner hereby takes Official Notice that flow control devices in tubing strings are well known in the wellbore art for the purpose of controlling flow through the tubing string.  It would have been obvious to one having ordinary skill in the 
	With respect to claim 15, Steele disclose a method of controlling fluid flow to/from multiple intervals in a lateral wellbore, the method comprising: installing a unitary multibranch inflow control (MIC) junction assembly (200) in a main wellbore at an intersection of a first lateral wellbore, the unitary MIC junction assembly comprising: a conduit with a first aperture (220) at an upper end of the conduit, and second (222) and third apertures (224) at a lower end of the conduit; a primary passageway formed by the conduit and extending from the first aperture to the second aperture with a conduit junction defined along the conduit between the first and second apertures (see figure 2), the primary passageway comprising an upper portion (above the junction) and a lower portion (below the junction) with the upper portion extending from the first aperture to the conduit junction, and the lower portion extending from the conduit junction to the second aperture, (see figure 2) with the lower portion comprising a primary leg (see figure 2); a lateral passageway formed by the conduit and extending from the conduit junction to the third aperture (see figure 2), the lateral passageway comprising a lateral leg; an upper energy transfer mechanism (ETM) (184) mounted along the upper portion of the primary passageway and proximate the first aperture; and control lines (308) that provide communication between the upper ETM and lower completion assembly equipment; coupling the lateral leg with a lower completion assembly (32).  Steele does not disclose installing a first tubing string in the main wellbore and extending the first tubing string through the primary passageway of the unitary MIC junction assembly.  Clark disclose a production tubing through the inside of a junction (shown in figure 35) 
	With respect to claim 16, Steele disclose wherein the coupling further comprises coupling the lateral leg with the lower completion assembly prior to the installing of the unitary MIC junction assembly, wherein the installing of the unitary MIC junction assembly further comprises installing the lower completion assembly in the lateral wellbore as the unitary MIC junction assembly is being installed (see figure 15).
	With respect to claim 17, Steele disclose wherein the coupling further comprises coupling the lateral leg with the lower completion assembly while the unitary MIC junction assembly is being installed at the intersection (see paragraph 18 lines 6-21).
	With respect to claim 18, Steele disclose wherein the installing the first tubing string further comprises aligning a first tubing ETM with the upper ETM in the unitary MIC junction assembly (see figures 2 and 3).
	With respect to claim 19, Steele disclose further comprising controlling and/or monitoring multiple operational devices (27 and 28) in the lower completion assembly via communication signals (via 308) transmitted between the first tubing ETM and the upper ETM.
	With respect to claim 20, Steele disclose wherein the operational devices are selected from the group consisting of electrical, optical, hydraulic, and fluidic versions of a sensor (27), a flow control valve (28), a controller, a WETM, an ETM, a connector, an actuator, a power storage device, a computer memory, and a logic device.

With respect to claim 22, Steele disclose further comprising installing a second tubing string (30) in the main wellbore below the unitary MIC junction assembly prior to the installing of the unitary MIC junction assembly, wherein the extending the first tubing string further comprises coupling a distal end of the first tubing string to a proximal end of the second tubing string (see page 18 lines 6-21).
	With respect to claim 23, Steele disclose the method as taught in claim 15, but does not disclose a second unitary MIC junction assembly.  Steele also disclose that more than one lateral wellbore may be present (see page 6 lines 11-16).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a second MIC junction assembly in the second lateral wellbore, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8 and a second MIC assembly would function in the same manner as the first to control flow from the additional lateral wellbore.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steele (USP 10,087,718 and USP 10,018,019) disclose a .

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672